 

Exhibit 10.3

AMENDMENT TO

HYATT HOTELS CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENTS

WHEREAS, Hyatt Hotels Corporation (the “Company”) has entered into certain
Restricted Stock Unit Award Agreements and Special Restricted Stock Unit Award
Agreements pursuant to which the Company awarded certain employees the right to
receive shares of common stock of the Company on the dates specified in such
agreements (“RSU Agreements”);

WHEREAS, the Company desires to amend the RSU Agreements to clarify that the
timing of the payment of Dividend Equivalent Rights under the RSU Agreements
will comply with the terms of Section 409A of the Internal Revenue Code of 1986,
as amended; and

WHEREAS, to the extent not defined herein, capitalized terms shall have the
meaning ascribed to them in the RSU Agreements.

NOW, THEREFORE, the RSU Agreements are hereby amended effective as of January 1,
2009 as follows:

1. By deleting the third sentence in the Section entitled “Dividend Equivalent
Rights” and replacing it with the following:

“The aggregate amount of such Dividend Equivalents shall be held by the Company,
without interest thereon, and paid to Participant on the date the RSUs are
settled and shares of Common Stock are delivered under the section entitled
‘Settlement and Payment of RSUs’ above.”

2. By deleting the last sentence in the Section entitled “Dividend Equivalent
Rights”.

In all other regards the RSU Agreements shall remain in full force and effect.

 

HYATT HOTELS CORPORATION

By:

   

Its:

 

Dated:                     , 2010